DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 10/25/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 8883667, hereafter “Nakano”) in view of Taniguchi et al. (US 5472135, “Taniguchi”) .
Regarding claim 1, Nakano discloses a reflow oven (fig. 1), said reflow oven comprising a reflow oven hearth (1), and said reflow oven hearth comprising a gas outlet (7) and a gas inlet (8), characterized in that said reflow oven further comprises: a separator (34- filter), said separator comprising a separator inlet and a separator outlet (see fig. 1 below), and said separator inlet being connected to said gas outlet (7) of said reflow oven hearth so that the gases in said reflow oven hearth can flow into said separator, and a zeolite box 

    PNG
    media_image1.png
    576
    629
    media_image1.png
    Greyscale

Nakano merely differs from the claim in that it does not show explicit connecting line between the separator outlet and the zeolite inlet. However, such feature is well known in the art. Taniguchi (also drawn to reflow apparatus) discloses moving hot gases through several filters/separators to remove flux, and measuring oxygen concentration in order to provide feedback and control the oxygen within a predetermined range (col. 7, lines 35-50). Taniguchi teaches respective connecting lines between the inlets and outlets of each of the filters 51-53 (fig. 10). Therefore, it would have been obvious to a person of ordinary skill 
As to claim 2, Nakano fails to disclose a sensor. However, Taniguchi teaches an analyzer/sensor 50 that measures the concentration of oxygen in the hot gas flow, thereby providing feedback to a controller for maintaining the oxygen content within a given range in the reflow furnace (fig. 10; col. 7, lines 35-50). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate an oxygen sensor  
in the gas passage between the zeolite box outlet and gas inlet of the reflow oven in Nakano because doing so would enable to measure the concentration of oxygen and provide feedback for improved control over the gas content in the reflow atmosphere, as taught by Taniguchi.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Taniguchi as applied to claim 1 above, and further in view of Rodrigues et al. (US 9539672, hereafter “Rodrigues”).
As to claim 3, Nakano or Taniguchi does not specifically mention a nitrogen regulating valve and a control device controlling said valve. However, such setup is known in the art. Rodrigues (also drawn to monitoring reflow oven .

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/20, 5/26/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735